FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 27, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 MARIO LACHICA,

       Plaintiff - Appellant,

 v.                                                          No. 20-3119
                                                    (D.C. No. 5:19-CV-04044-SAC)
 RUSSELL STOVER CHOCOLATES,                                    (D. Kan.)
 LLC,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.
                  _________________________________

      Mario LaChica appeals from the district court’s order granting summary

judgment in favor of Russell Stover Chocolates, LLC (“Russell Stover”) on his

employment discrimination and retaliation action under Title VII of the Civil Rights

Act of 1964. See 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a). Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                  BACKGROUND

      LaChica originally worked for Russell Stover from 2000 to 2005 as a machine

operator at its Abilene, Kansas factory. During that time, he was the subject of

several complaints by female co-workers of inappropriate conduct. He first received

a written warning in July 2000 for “lewd or indecent behavior” after a female

co-worker accused him of touching her face, grabbing her waist and arms, trying to

kiss her, and squeezing her shoulders, leaving bruises. Aplt. App. vol. 1 at 103-04.

In July 2002, LaChica received a written warning for “making sexually explicit

gestures” after approaching two female employees and showing them “he had an

erection.” Id. at 105-06. In May 2003, a female co-worker complained that he

“made sexual advances” toward her and grabbed her arm and breast. Id. at 107. And

in March 2005, a female employee accused him of making inappropriate “woo woo

type” sounds as she was bending over. Id. at 109. Russell Stover terminated

LaChica’s employment in June 2005 for not following a supervisor’s instructions.

      Over a decade later, LaChica applied for another job as a machine operator at

Russell Stover’s factory in Abilene. Supervisor Tracy Jacobs reviewed his

application, conducted his interview, and offered him the job. Neither Supervisor

Jacobs nor Human Resources Manager Janelle Rogers reviewed LaChica’s prior

personnel records before he was hired.

      LaChica began his second stint with Russell Stover in February 2016.

Supervisor Jacobs served as his direct supervisor and noted in the evaluations

spanning his first year that he met the overall job expectations. However, she also

                                          2
noted he tended to wander off and talk to co-workers, especially female employees.

Another supervisor complained that LaChica often stopped in her production area to

talk to female employees, distracting them from their work. Supervisor Jacobs

addressed the concern with LaChica, and he agreed to cease such behavior.

      In November 2017, a female co-worker complained that LaChica made an

inappropriate comment about her physical appearance. She said that he asked if she

was pregnant, and when she asked whether he was implying that she looked “fat,” he

said, “[A] little bit.” Id. at 72. A month later, a female employee contacted Human

Resources to ask about the status of other complaints about LaChica, including

incidents in which he made comments about employees’ breasts and told one

co-worker to “[s]uck this” when she threatened to report him. Id. at 117.

      In January 2018, LaChica received a written warning for the November

incident and was required to sign a copy of the company’s sexual harassment policy.

But in July 2018, a female employee complained that he came up behind her and put

his hands on her, making her uncomfortable. She added that he often “calls [her]

baby,” says “sexual things,” and tries “to give his number to [her].” Id. at 121. A

co-worker witnessed the incident, stating that LaChica grabbed the female employee

by the waist with both hands, “got really close like he was going to kiss her,” and

“whispered something into her ear.” Id. at 122. The witness stated that LaChica

walked away but then returned, “got close again like he was going to kiss her,” and

said, “Okay have a good day baby.” Id. The female employee “looked like she

wanted to cry,” and the witness encouraged her to report the incident. Id.

                                           3
      Plant Superintendent Byron Nienstedt investigated the complaint and, after

meeting with LaChica, suspended him. However, after HR Manager Rogers

reviewed LaChica’s personnel files and discovered the prior harassment claims, she

decided he should be terminated. Superintendent Nienstedt agreed, and HR Manager

Rogers called LaChica the next day and told him he was terminated. Supervisor

Jacobs was not consulted about, and did not provide input into, the termination.

      LaChica filed the present action in June 2019. He alleged that Supervisor

Jacobs, a white female, treated him and other Hispanic employees “differently than

the white employees.” Id. at 7. He alleged that she followed him around the factory,

yelled at him for no reason, blamed him when he was not at fault, accused him of

eating while working, and told him not to speak Spanish while on the job. LaChica

alleged he tried to file a complaint in May 2018, and when Supervisor Jacobs “asked

why he had been in the HR office,” he said “he had a complaint about her that needed

to be addressed.” Id. at 8. He also alleged that “no investigation [was] done” about

the July 2018 incident and that he was not “given a chance to communicate what had

really happened.” Id. LaChica ultimately claimed he was terminated because: (1) he

is Hispanic; (2) he is Mexican; and (3) he complained about his supervisor.

      Russell Stover moved for summary judgment, and the district court granted the

motion. Applying the burden-shifting framework from McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-05 (1973), the court concluded that LaChica failed to show

pretext for purposes of his discrimination claim and failed to show either a prima

facie case or pretext for his retaliation claim. LaChica timely appealed.

                                           4
                                    DISCUSSION

      I.     Standard of Review

      “We review a grant of summary judgment de novo, drawing all reasonable

inferences and resolving all factual disputes in favor of the non-moving party.”

DePaula v. Easter Seals El Mirador, 859 F.3d 957, 968 (10th Cir. 2017) (internal

quotation marks omitted). Summary judgment is required when “the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine when the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party, and a fact is material when it might affect the outcome of the suit under the

governing substantive law.” Bird v. W. Valley City, 832 F.3d 1188, 1199 (10th Cir.

2016) (internal quotation marks omitted). Unsubstantiated allegations do not create a

genuine dispute. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

      II.    Discrimination

      LaChica first contends the district court erred in granting summary judgment

for Russell Stover on his discriminatory discharge claim. We disagree.1


      1
         LaChica asserts that he “suffered an adverse employment action” not only in
termination but “also from [Supervisor] Jacobs[’s] treatment of him.” Aplt. Opening
Br. at 14. The district court found he “effectively concede[d]” his claim regarding
Supervisor Jacobs by limiting his arguments to his termination. Aplt. App. vol. 3 at
102. LaChica has not contested that determination, nor has he adequately argued
how Supervisor Jacobs’s treatment of him constitutes an adverse action. We
therefore limit our analysis to his termination. See Bronson v. Swensen, 500 F.3d
1099, 1104 (10th Cir. 2007) (noting we routinely “decline[] to consider arguments
that are not raised, or are inadequately presented, in an appellant’s opening brief”).

                                           5
      Under Title VII, an employer may not discharge an employee based on race or

national origin. 42 U.S.C. § 2000e-2(a)(1). Because LaChica has not identified any

direct evidence of discrimination, the McDonnell Douglas framework applies. Singh

v. Cordle, 936 F.3d 1022, 1037 (10th Cir. 2019). Under this framework, the plaintiff

“has the initial burden of establishing a prima facie case of discrimination,” id.,

which requires showing “circumstances which give rise to an inference of unlawful

discrimination,” DePaula, 859 F.3d at 969-70 (internal quotation marks omitted).

With a claim of discriminatory discharge, a plaintiff must show: “(1) he belongs to a

protected class; (2) he was qualified for his job; (3) despite his qualifications, he was

discharged; and (4) the job was not eliminated after his discharge.” Singh, 936 F.3d

at 1037 (internal quotation marks omitted). If a plaintiff makes this showing, “the

burden shifts to the employer to assert a legitimate nondiscriminatory reason” for the

discharge and then back to the plaintiff to show the “reason is merely a pretext.”

Id. (internal quotation marks omitted).

      We assume, without deciding, that LaChica established a prima facie case.2

See Hiatt v. Colo. Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017).

      We next assess Russell Stover’s reason for terminating LaChica. For this

prong, an employer “does not need to litigate the merits of the reasoning, nor does it

need to prove that the reason relied upon was bona fide, nor does it need to prove that


      2
         The district court concluded that LaChica established a prima facie case.
Russell Stover disputes that conclusion but offers no substantive argument and,
instead, confines its discussion of discrimination to the pretext prong.

                                            6
the reasoning was applied in a nondiscriminatory fashion. Rather, [the employer]

need only explain its actions against the plaintiff in terms that are not facially

prohibited by Title VII.” Etsitty v. Utah Transit Auth., 502 F.3d 1215, 1224

(10th Cir. 2007) (citation and internal quotation marks omitted).

      Russell Stover identified LaChica’s pattern of sexually harassing conduct as

the basis for his termination. LaChica, however, attempts to limit the basis for his

termination to the July 2018 incident and objects under several rules of evidence to

any consideration of the harassment allegations from 2000 through 2005. Aplt.

Opening Br. at 14 n.3. He raises this argument only in a footnote, and we “routinely

decline[] to consider arguments that are only raised perfunctorily in footnotes.”

United States v. Walker, 918 F.3d 1134, 1153 (10th Cir. 2019).3 Moreover, he cites

no authority showing that the rules addressing the admissibility of evidence in court

restricted the evidence that Russell Stover could consider in terminating him. See

United States v. Banks, 451 F.3d 721, 728 (10th Cir. 2006) (declining to address an

argument unsupported by authority). Nor are we aware of any such authority.

Accordingly, we conclude Russell Stover carried its burden of articulating a

legitimate, nondiscriminatory reason for the termination.




      3
         Although Russell Stover asserts that LaChica also waived this argument by
not raising it in district court, he included his evidentiary argument in his brief
opposing summary judgment, although, as Russell Stover correctly notes, he never
explained “why [Russell Stover’s] investigation and decision-making should be
subject to the Federal Rules of Evidence,” Aplee. Br. at 18 n.7.

                                            7
       Lastly, we consider whether LaChica established pretext by showing “that the

proffered reason is factually false or . . . that a reasonable fact finder could deem [it]

unworthy of credence” based on “weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions.” Tabor v. Hilti, Inc., 703 F.3d 1206, 1218

(10th Cir. 2013) (internal quotation marks omitted). Evidence may include “prior

treatment of [the] plaintiff,” “the employer’s policy and practice regarding minority

employment,” “disturbing procedural irregularities,” and “the use of subjective

criteria.” Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1217 (10th Cir. 2002)

(internal quotation marks omitted). When assessing pretext, we do not “sit as a

superpersonnel department that second-guesses the company’s business decisions,

with the benefit of twenty-twenty hindsight.” Frappied v. Affinity Gaming Black

Hawk, LLC, 966 F.3d 1038, 1059 (10th Cir. 2020) (internal quotation marks omitted).

       In his first argument for pretext, LaChica disputes the validity of the July 2018

complaint and contends that “[t]o fire an employee for checking to see if a co-worker

was okay or needed to wake up seems weak and implausible, especially after the

co-worker had to be directed to file a report.” Aplt. Opening Br. at 16. However,

even in his alternate version of the incident, LaChica still engaged in unwanted

physical contact by placing his “hand on [a female co-worker’s] hip.” Id. at 15. And

although he notes that Supervisor “Jacobs indicated she had never seen [him] touch a

female co-worker in an inappropriate manner,” id. at 16, the records from his first

term of employment, which HR Manager Rogers reviewed, included several

complaints of inappropriate touching. LaChica also does not dispute the co-worker’s

                                             8
allegation in connection with the July 2018 incident that he often makes

inappropriate comments, such as calling her “baby” and saying “sexual things.”

Aplt. App. vol. 1 at 121. Nor does he dispute that Russell Stover legitimately relied

on the allegations that he made inappropriate comments to or about female

co-workers in late 2017, including telling one co-worker she was overweight after

inquiring if she was pregnant, openly remarking about employees’ breasts, and telling

another co-worker to “[s]uck this” when she threatened to report him. Id. at 117.

      Ultimately, “the relevant inquiry is not whether the employer’s proffered

reasons were wise, fair or correct, but whether it honestly believed those reasons and

acted in good faith upon those beliefs.” Young v. Dillon Cos., 468 F.3d 1243, 1250

(10th Cir. 2006) (internal quotation marks omitted). LaChica has not shown that

Russell Stover did not honestly believe the allegations in July 2018, and his attempt

to present an alternate version of the incident and to question his co-worker’s

credibility does not show pretext. See McKnight v. Kimberly Clark Corp., 149 F.3d

1125, 1129 (10th Cir. 1998) (holding the plaintiff failed to establish pretext where the

defendant discharged him after investigating and crediting sexual misconduct

allegations, even though the plaintiff presented evidence to the district court that the

allegations may have been false).

      LaChica next attempts to show pretext by arguing that “[w]hite employees

were treated much better than [him], and not terminated.” Aplt. Opening Br. at 14.

But he identifies no similarly situated employee with a comparable work history who

was not terminated. See Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160,

                                            9
1167-68 (10th Cir. 2007) (noting a plaintiff can show pretext by establishing “the

employer treated the plaintiff differently from other similarly-situated employees

who violated work rules of comparable seriousness in order to show that the

employer failed to follow typical company practice in its treatment of the plaintiff”).

      LaChica also alleges no disparate treatment by HR Manager Rogers, who

made the termination decision. Instead, he alleges “disparate treatment by

[Supervisor] Jacobs and/or [Superintendent] Nienstedt.” Aplt. Opening Br. at 5. But

he admits Supervisor Jacobs did not play a role in his termination and even asserts

she “disagreed with” the decision. Id. at 16. As for his allegation concerning

Superintendent Nienstedt, who concurred with the termination decision, LaChica

relies on an affidavit from Daniel Hernandez. However, the only reference in the

affidavit to Superintendent Nienstedt is the assertion that Hernandez and LaChica

“would often speak to each other in Spanish for non-work related conversations and

[Supervisor] Jacobs or [Superintendent] Nienstedt would reprimand [them] for it and

tell [them] to speak in English.” Aplt. App. vol. 2 at 174. The affidavit does not

state where or when Superintendent Nienstedt allegedly made such comments. And,

as the district court noted, although Hernandez also averred that LaChica was treated

rudely and scapegoated, the affidavit offered “little more than conclusory assertions

that [did] not connect [Superintendent] Nienstedt to any of those actions” and was

“lacking in factual detail[,] providing no dates, names[,] or circumstances.” Aplt.




                                          10
App. vol. 3 at 107.4 Therefore, at most, LaChica has identified stray remarks and

“anecdotal evidence of discrimination” unrelated to his termination, which are

insufficient to show pretext. Stewart v. Adolph Coors Co., 217 F.3d 1285, 1289

(10th Cir. 2000).

      Finally, LaChica argues that the process by which he was terminated indicates

pretext. He asserts the investigation into the July 2018 incident “took less than

24-hours when it normally takes three days.” Aplt. Opening Br. at 16. But HR

Manager Rogers quickly determined she had all the information she needed, and

LaChica offers no authority that required her to wait two more days before

terminating him. Although LaChica also claims pretext on the basis that Supervisor

Jacobs was not consulted about the termination decision, he has not shown that the

failure to consult his direct supervisor violated “a written company policy, an

unwritten company policy, or a company practice” so as to indicate pretext.

DePaula, 859 F.3d at 970.

      LaChica’s claims, considered “as a whole,” fail to show that Russell Stover’s

reason for terminating him was pretextual. Annett v. Univ. of Kan., 371 F.3d 1233,

1241 (10th Cir. 2004) (internal quotation marks omitted). Accordingly, the district

court properly granted summary judgment to Russell Stover on LaChica’s claims of

discriminatory discharge based on race and national origin.



      4
        Although LaChica contends the district court improperly made a credibility
determination regarding Hernandez’s affidavit, the district court merely remarked—
correctly—on the affidavit’s minimal relevance to the pretext analysis.
                                          11
      III.   Retaliation

      LaChica next contends the district court erred in granting summary judgment

to Russell Stover on his retaliation claim. We are not persuaded.

      Under Title VII, an employer may not discriminate against any employee

because the employee “has opposed any practice made an unlawful employment

practice by [Title VII].” 42 U.S.C. § 2000e-3(a). We again apply the McDonnell

Douglas framework—the plaintiff must present a prima facie case of retaliation; the

employer must then articulate a legitimate, nondiscriminatory reason for the adverse

action; and the employee must show that the proffered reason is pretextual. See

Stover v. Martinez, 382 F.3d 1064, 1070-71 (10th Cir. 2004).

      For a prima facie case, a “[p]laintiff must show that (1) he engaged in

protected opposition to discrimination; (2) [the employer] took action against him

which a reasonable person would have found materially adverse; and (3) a causal

connection existed between the protected activity and the materially adverse action.”

Singh, 936 F.3d at 1042. “Protected opposition can range from filing formal charges

to voicing informal complaints to superiors.” Hertz v. Luzenac Am., Inc., 370 F.3d

1014, 1015 (10th Cir. 2004). For a causal connection, a plaintiff must show “that the

decisionmakers took action against him out of a desire to retaliate for his [protected

opposition],” which requires evidence that the decisionmakers knew of the protected

opposition. Singh, 936 F.3d at 1042-43 (internal quotation marks omitted).

      LaChica first claims that his complaints about unfair treatment by Supervisor

Jacobs constituted protected opposition. Although he alleges that he complained

                                          12
about Supervisor Jacobs to managers and attempted to complain to human resources,

he never attributed Supervisor Jacobs’s unfair treatment to his race or national origin.

And although he complained directly to Supervisor Jacobs, LaChica could not recall

whether he attributed her conduct to discrimination.5 For a complaint of unfair

treatment to qualify as protected opposition, the complaint must allege that unfair

treatment is based on some form of unlawful discrimination. Petersen v. Utah Dep’t

of Corr., 301 F.3d 1182, 1188 (10th Cir. 2002). Because he offered no evidence that

he reported Supervisor Jacobs’s unfair treatment was based on his race or national

origin, he has not shown that such complaints constituted protected activity.

      LaChica also argues that, “under the facts of this case, a request for an

interpreter or translator should be considered a protected activity.” Aplt. Opening Br.

at 18. Specifically, he contends that he requested a Spanish-language interpreter on

several occasions, including during meetings with Supervisor Jacobs. Although

LaChica cites cases finding that a hearing-impaired employee’s request for a sign-

language interpreter was a protected activity under the Americans with Disabilities

Act, he offers no authority to support his assertion that a request for a Spanish-

language interpreter is a protected activity under Title VII. Nevertheless, we need

not decide this issue because the district court also rejected LaChica’s interpreter


      5
         Even if LaChica told Supervisor Jacobs that he believed she was mistreating
him based on his race or national origin, she played no role in his termination, and
there is no evidence HR Manager Rogers or Superintendent Nienstedt knew of the
protected opposition. See Singh, 936 F.3d at 1042-43 (noting a causal connection
requires that the decisionmakers knew of the protected opposition).

                                           13
argument on two alternative grounds: (1) he did not raise the issue in the pretrial

order; and (2) he did not show a causal connection between his request for an

interpreter and his termination since he did not show that HR Manager Rogers or

Superintendent Nienstedt knew of the request for an interpreter. Aplt. App. vol. 3 at

112. LaChica does not challenge either of the two alternative grounds, and therefore,

we affirm the district court’s ruling. See Starkey ex rel. A.B. v. Boulder Cnty. Soc.

Servs., 569 F.3d 1244, 1252 (10th Cir. 2009) (“When an appellant does not challenge

a district court’s alternate ground for its ruling, we may affirm the ruling.”).

      Because LaChica failed to carry his burden of showing a prima facie case of

retaliation, the district court properly granted summary judgment to Russell Stover on

that basis. We therefore need not address the district court’s alternative conclusion

that LaChica failed to establish pretext.

                                    CONCLUSION

      The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            14